Order entered June 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00758-CV

                          JARI'L ROBINSON, ET AL., Appellants

                                               V.

                                   PACE HOMES, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13967-D

                                           ORDER
       We GRANT appellant’s June 17, 2015 motion for an extension of time to file a notice of

appeal. The notice of appeal filed on June 17, 2015 is deemed timely for jurisdictional purposes.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE